Citation Nr: 0927052	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-20 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a lumbosacral strain with degenerative joint disease.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and A.L.B.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in June 
2009; a transcript is of record.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain with degenerative joint 
disease is characterized by flexion to 60 degrees, extension 
to 15 degrees, bilateral lateral flexion to 15 degrees, and 
bilateral rotation to 20 degrees.

2.  The Veteran's service-connected disabilities do not 
prevent him from securing and following some type of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain with degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a 
(2008), Diagnostic Code (DC) 5237 (2008).

2.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In April 2005 and July 2005 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letter informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2005 and June 
2006 rating decisions, June 2006 SOC, and January 2009 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in March 2006 and October 2008 
letters which VA sent to the Veteran.  The VCAA duty to 
notify with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra was satisfied in the October 
2008 letter. 

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

A.  Increased Evaluation - Lumbosacral Strain with 
Degenerative Joint Disease

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In a July 1990 rating decision, the RO awarded service 
connection for a lumbosacral strain with degenerative joint 
disease and awarded a 10 percent evaluation, effective 
February 1, 1990.  The RO denied an increased evaluation in 
an October 2005 rating decision.  In a June 2006 rating 
decision, to RO increased the Veteran's evaluation to 20 
percent, effective March 22, 2005, the date of his claim for 
an increased evaluation.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Private treatment records from C.R., M.D., a family 
physician, show that in September 2004 the Veteran complained 
of worsening, chronic back pain.  He said he had to stand for 
10 hours per day as part of his work and had increasing 
problems with low back pain, particularly at work.  The pain 
was mostly on the right, radiated somewhat into the right 
hip, and he had a feeling of muscle spasms.  Bextra had 
helped alleviate the pain.

The Veteran was treated by V.A., M.D., in November 2004 for 
worsening back pain.  He had gone to physical therapy, which 
he described as "excruciating."  When the Veteran saw Dr. R 
the following week he said that he was feeling better, which 
he thought could have been due to sleeping on a different 
mattress.  He also said that being on a reduced schedule at 
work had helped.  Dr. R felt that he probably had 
osteoarthritis and would benefit from the ongoing use of 
NSAIDs.

In January 2005 the Veteran had a consultation with J.Y., 
M.D., a rheumatologist,  at which he reported that his back 
pain had returned six months earlier with no precipitating 
factors.  In addition to reducing his hours at work, he had 
used diclofenac intermittently, which had been minimally 
helpful.  He had no back pain at night but noted considerable 
stiffness in his back upon awakening.  Dr. Y opined that the 
Veteran's back pain was most likely due to lumbar strain.  
There were not clearly inflammatory symptoms that would 
suggest an inflammatory arthropathy.  It was noted that a 
November 2004 lumbosacral spine x-ray showed no sacroiliitis 
and only mild degenerative changes.

At February 2005 treatment with Dr. Y, the Veteran said that 
his back pain was considerably worse in the morning and that 
he had less pain when he was not working.  Dr. Y recommended 
different anti-inflammatory medications because Mobic and 
cyclobenzaprine had not helped.  There was not a significant 
problem related to arthritis or nerve impingement, and Dr. Y 
did not feel that a further evaluation was warranted.  In 
March 2005, the Veteran reported to Dr. Y that his back pain 
had not improved significantly.  At May 2005 treatment with 
Dr. Y it was noted that an MRI of the Veteran's lumbosacral 
spine showed degenerative changes at L4-5 and L5-S1.  Dr. Y 
opined that the Veteran did not have symptoms that would 
highly suggest spinal stenosis and that since the symptoms 
were activity dependent, there was some hope that physical 
therapy would be helpful.  

The Veteran had a VA examination in May 2005 at which he 
reported suffering from constant low back pain, 
intermittently extending upwards, especially after prolonged 
standing or bending.  He had taken various medications with 
temporary or no relief, and he was currently taking an NSAID 
medicine twice a day and a muscle relaxant in the evening.  
He used a lumbar support when lifting, and had no 
incapacitating episodes, although his work hours had been cut 
in half due to his back.  There was no loss of motion with 
flare-ups.  On examination, the Veteran's back moved stiffly 
with moderate loss of lumbar lordosis.  Flexion was 70 
degrees, extension 10 degrees, bilateral tilt 35 degrees, and 
bilateral rotation 20 degrees.  There were no deficits of 
strength, coordination, or fatigue but there was slow, stiff 
movement.  With repetitive motion there was increased 
stiffness and pain with all degrees of movement, without 
change in the range of motion.  Straight leg raising was 
negative to 70 degrees bilaterally, and deep tendon reflexes 
were somewhat diminished.  There was no numbness, weakness, 
or atrophy of the lower extremities, and there was moderate 
tenderness over the sacroiliac joints and over the mid-
lumbosacral area.  The examiner noted that the current 
symptoms were somewhat atypical.

The Veteran had a private physical therapy evaluation in June 
2006 at which it was noted that he should improve with a 
flexibility protocol.  

In November 2008 the Veteran had an examination through VA 
QTC services.  He reported stiffness and constant pain in his 
low back that he rated as an 8 out of 10 in intensity.  Pain 
was elicited by physical activity and was relieved by heat 
pads.  He was treated with physical therapy and medication 
and said that his condition had not resulted in any 
incapacitation.  His work schedule had been reduced to 12 
hours per week due to his back pain.  On examination, the 
Veteran's posture and gait were within normal limits and he 
did not require any assistive device for ambulation.  There 
was no evidence of radiating pain on movement of the 
thoracolumbar spine.  In addition, there were no muscle 
spasms,  tenderness, or ankylosis, and straight leg raising 
was negative bilaterally.  Range of motion was flexion 60 
degrees, extension 15 degrees, bilateral flexion 15 degrees, 
and bilateral rotation 20 degrees, with pain at the limits of 
all motions.  Motor and sensory functions were within normal 
limits.  The examiner concurred with the diagnosis of 
lumbosacral strain with degenerative disc disease.  Waddell's 
signs were noted with pain to the lumbar spine with axial 
compression head and shoulders and pseudo en bloc rotation.  
The Veteran would be limited to occupations with light 
exertion, as defined by the U.S. Department of Labor.

At the June 2009 hearing, the Veteran testified that his back 
has gotten worse and that he now cannot sit or stand for long 
periods.  He is able to work 12 hours a week at a casino 
because he gets a 20 minute break every hour.

After a careful review of the evidence, the Board finds that 
the Veteran is not entitled to an evaluation in excess of 20 
percent for a lumbosacral strain with degenerative joint 
disease.  Evaluating the Veteran under DC 5237, the next 
highest evaluation after 20 percent is 40 percent, which 
requires forward flexion of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  At the May 2005 
VA examination, forward flexion was 70 degrees, and at the 
November 2008 VA examination it was 60 degrees.  In addition, 
he did not have favorable ankylosis of the entire 
thoracolumbar spine.  Therefore, he does not qualify for a 
rating in excess of 20 percent under  38 C.F.R. § 4.71a, DC 
5237. 

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 
8 Vet. App. 202 (1995), we are required to consider the 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 
85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 
(1997), the Board is not required to assign a separate rating 
for pain alone.  The Board recognizes the limitations that 
the Veteran has as a result of his service-connected 
lumbosacral strain with degenerative joint disease, but the 
current disability evaluations contemplate these limitations.  
Therefore, an evaluation in excess of 20 percent is not 
justified.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although he experiences occupational impairment, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.

The Board has also considered whether the Veteran is entitled 
to a "staged" rating for his service-connected lumbosacral 
strain with degenerative joint disease, as the Court 
indicated can be done in this type of case.  See Hart, supra.  
However, upon reviewing the longitudinal record in this case, 
we find that at no time during the claim and appeal period 
has the service-connected lumbosacral strain with 
degenerative joint disease been more disabling than as it is 
currently rated.

B.  TDIU

The Veteran contends that he is unable to secure and maintain 
gainful employment due to his service-connected disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the claimant's service-connected disabilities is 
less than 100 percent, and when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age, provided 
that, if there is only one such disability, this disability 
is ratable at 60 percent or more, or, if there are two or 
more disabilities, there is at least one disability ratable 
at 40 percent or more and additional disabilities to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The Veteran's service-connected disabilities, as evaluated 
under the VA Rating Schedule, are: lumbosacral strain with 
degenerative joint disease, evaluated as 20 percent 
disabling; residuals of a right elbow injury, evaluated at 0 
percent (noncompensable); cervical spine fracture, evaluated 
as noncompensable; left knee degenerative joint disease, 
evaluated as noncompensable; keloid scar on chest, evaluated 
as noncompensable; headaches, evaluated as noncompensable, 
and bilateral hearing loss, also evaluated as noncompensable.

The Veteran's combined service-connected disability 
evaluation is 20 percent.  Since he does not have one 
service-connected disability with an evaluation of at least 
60 percent, or two or more disabilities with a combined 
rating of at least 70 percent with one disability rated at 40 
percent, the initial criteria for schedular consideration for 
the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.

However, a TDIU evaluation can still be awarded if it is 
established by the evidence of record that service-connected 
disabilities have rendered the Veteran unable to secure and 
follow substantially gainful employment.  If this is 
established, the case is to be sent to the Director of 
Compensation and Pension for extraschedular consideration.  
See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

In addition to the evidence discussed above regarding the 
Veteran's back, VA treatment records show that he uses 
hearing aids bilaterally.  He underwent an audiological 
examination scheduled through QTC services in December 2008.  
He reported difficulty with conversations.  A physical 
examination of the auricles and external ears was normal.  On 
the authorized audiological evaluation, pure tone thresholds 
for air conduction, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
30
25
35
LEFT
50
50
40
35
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  He was 
diagnosed with bilateral sensorineural hearing loss, moderate 
on the right side and moderately severe on the left.

There are no treatment records which have been associated 
with the claims file for the Veteran's other service 
connected disabilities.

The Veteran testified at the June 2009 hearing that he is 
working 12 hours per week.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  The Veteran 
did not provide sufficient income information to determine 
whether he meets that standard.  However, since the claim for 
TDIU is being denied on the basis of insufficient disability, 
the Board finds that the income issue is moot.

We recognize the sincerity of the arguments advanced by the 
Veteran that he is precluded from gainful employment by his 
service-connected disabilities.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Although his lay statements may 
be competent to as to lay-observable residuals of his 
service-connected disabilities, the Veteran has presented no 
evidence that he has the expertise needed to render an 
opinion as to the impact that these conditions have upon his 
ability to work.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  
Currently, the objective evidence shows that the Veteran's 
service-connected disabilities do not preclude all forms of 
gainful employment.

The Board appreciates the forthright and sincere testimony of 
the Veteran and his wife at the hearing before the 
undersigned.  Although the Veteran's contentions have been 
carefully and sympathetically considered, they are outweighed 
by the absence of medical evidence to support the claim.  The 
preponderance of the evidence is thus against the claim for 
TDIU, and, therefore, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative joint disease is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


